DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2021 has been entered.
 Election/Restrictions
Newly submitted claim 21 is directed to an invention that lacks unity with the invention originally claimed for the following reasons: Claim 21 is directed to the invention of non-elected Group II (preliminary amendment claims 6-9) rather than to elected Group I (preliminary amendment claims 1-5 and 20) for the reasons set forth in paragraph 2 of the Office communication mailed July 1, 2019.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2021 (election by original presentation, see paragraph 2 of the Office action mailed May 15, 2020 and no traverse in January 18, 2021 reply).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
 	New claim 22 recites a “forklift” tire “consisting of polyurethane”, however this is not supported by the original disclosure because a) there is no support in the original disclosure for a “forklift” tire other than a forklift truck tire, b) there is no explicit disclosure of using only the polyurethane polymer chains themselves to form the tire, and c) there is no implicit or inherent disclosure of same due to the fact that one of ordinary skill in the art would have understood the polyurethane “polymer material” recited in the original disclosure to be polyurethane compound so that the material would be usable to make forklift truck tires (see for example “Rubber Compounding”, Encyclopedia of Polymer Science and Technology vol. 11 pp. 612-626, see especially urethanes under “other special polymers” as elastomers used in compounding and the explicit 
  	Claim 1 now recites a forklift truck tire “consisting essentially of polyurethane”, however this is not supported by the original disclosure because a) there is no explicit disclosure of excluding from the polyurethane polymer material any components that “materially affect the basic and novel characteristics of the claimed invention”, with no clear indication in the original disclosure of what even constitutes the basic and novel characteristics of the claimed invention, and b) there is no implicit or inherent disclosure of same in view of i) there being no clear indication in the original disclosure of what even constitutes the basic and novel characteristics of the claimed invention and ii) one of ordinary skill in the art at the time the invention was made understanding that the polyurethane “polymer material” recited in the original disclosure is polyurethane compound so that the material would be usable to make forklift truck tires (see for example “Rubber Compounding”, Encyclopedia of Polymer Science and Technology vol. 11 pp. 612-626, see especially urethanes under “other special polymers” as elastomers used in compounding and the explicit reference to using such polyurethane compound to make solid industrial tires), and c) . See MPEP 2111.03(III), claim interpretation of “consisting essentially of”; MPEP 2163(II)(A)(3)(b), new matter determination in new or amended claims; and MPEP 2163.05(II), determining new matter in narrowing or subgeneric amended claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	See paragraph 6 above concerning the claim 1 “consisting essentially of” language: there is no clear indication in the original disclosure of what constitutes the basic and novel characteristics of the claimed invention and so it is not clear what this language excludes from the claim scope. Note in MPEP 2111.03(II) that For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . .  
 	To correct a problem in paragraph 6 above and to provide proper antecedent basis applicant should amend claim 1 such that in line 2 after “polyurethane” is inserted -- compound -- , in line 3 “a further underneath layer” is changed to -- at least one further underneath layer -- , in line 5 “the further underneath polyurethane” is changed to -- each further underneath polyurethane -- , and in lines 6-7 “said further underneath polyurethane layer or layers are” is changed to -- each further underneath polyurethane layer is -- .
 	To provide proper grammar and antecedent basis applicant should amend claim 5 such that in line 1 after “wherein” is inserted -- the at least one further underneath polyurethane layer is one further underneath polyurethane layer and --  and in line 2 “around” is changed to -- under -- (see for example substitute specification p. 3 lines 6-8).
 	To correct problems in paragraph 6 above and to provide proper antecedent basis applicant should amend claim 22 such that in line 1 “forklift tire consisting of polyurethane” is changed to -- forklift truck tire consisting of polyurethane compound -- , in lines 2-3 “a further underneath layer” is changed to -- at least one further underneath layer -- , in lines 4-5 “the further underneath polyurethane” is changed to -- each further underneath polyurethane -- , and in lines 5-6 “said further underneath polyurethane layer or layers are” is changed to -- each further underneath polyurethane layer is -- .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, and 22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Japanese Patent Application 2008-213407 A.
 	See the embodiment of Figures 1A and 1B, translation paragraphs 0001-0043: forklift industrial (truck) tire (paragraphs 0002 and 0028), harder (more rigid) polyurethane underneath layer 14 forming a ring under softer (more flexible) polyurethane outer layer 13 with running surface (tread) (paragraphs 0005, 0012-0013). As to the interpretation of “consisting essentially of” and “consisting of” in the instant claims, see paragraphs 6 and 8 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japanese Patent Application 2008-213407 A.
See paragraph 11 above: the reference teaches that the softer (more flexible) polyurethane outer layer 13 with running surface (tread) enhances cushioning and grip property while the harder (more rigid) polyurethane underneath layer 14 enhances durability and load bearing capacity (translation paragraph 0012); it would therefore have been obvious to provide the above tire with a larger cross-section outer layer in order to further enhance the cushioning and grip property of the tire.
Claims 1, 3, 5, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japanese Patent Application 2011-201484 A in view of Japanese Patent Application 2008-213407 A, Hastings, Jr. (3,072,169), and Krishnan (4,095,637) or, alternatively, Japanese Patent Application 4-118303 A in view of Japanese Patent Application 2008-213407 A, Hastings, Jr. (3,072,169), and Krishnan (4,095,637).
 	The only difference between the JP ‘484 tire and the claimed tire or the JP ‘303 tire and the claimed tire is that the polymer material of the inner and outer layers is not disclosed as being polyurethane (JP ‘484 embodiments of Figures 1 and 3, translation paragraphs 0001-0039: forklift industrial (truck) tire, paragraphs 0002 and 0013; inner ring layer 25 harder (more rigid) than outer layer 26 with tread, paragraphs 0007-0013 and 0022-0038) (JP’303 embodiment of Figure 1, translation paragraphs 0001-0003: forklift industrial (truck) tire, inner ring layer 14 harder (more rigid) than outer layer 16 with tread), however it is well known to use polyurethane as the polymer material in such forklift truck tires in order to be able to easily adjust the physical properties of the material, as evidenced for example by JP ‘407 (translation paragraph 0013), to obtain lower rolling resistance and larger load capacity compared to conventional rubber solid tires, as evidenced for example by Hastings, Jr. (col. 1 lines 8-49), and to obtain good durability, as evidenced for example by Krishnan (col. 1 lines 8-38); it would therefore have been obvious to one of ordinary skill in the art to use the claimed polyurethane polymer material to make the layers in the above JP ‘484 or JP .
Claims 1, 3, and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson (2,764,213) in view of Japanese Patent Application 2008-213407 A, Hastings, Jr. (3,072,169), and Krishnan (4,095,637).
 	The only difference between the Simpson tire and the claimed tire is that the polymer material of the inner and outer layers is not disclosed as being polyurethane (Simpson embodiment of Figure 1 in col. 1 line 15 - col. 5 line 48, industrial truck for materials handling on floors = forklift truck), however it is well known to use polyurethane as the polymer material in such forklift truck tires in order to be able to easily adjust the physical properties of the material, as evidenced for example by JP ‘407 (translation paragraph 0013), to obtain lower rolling resistance and larger load capacity compared to conventional rubber solid tires, as evidenced for example by Hastings, Jr. (col. 1 lines 8-49), and to obtain good durability, as evidenced for example by Krishnan (col. 1 lines 8-38); it would therefore have been obvious to one of ordinary skill in the art to use the claimed polyurethane polymer material to make the layers in the Simpson tire in order to be able to easily adjust the physical properties of the layers while obtaining lower rolling resistance and larger load capacity compared to conventional rubber solid tires and obtaining good durability. As to the interpretation of “consisting essentially of” in the instant claims, see paragraphs 6 and 8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents disclose further examples of prior art solid tires having a harder .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             June 16, 2021